—Judgment, Supreme Court, Bronx County (Hansel McGee, J.), entered November 2, 1995, which denied petitioner’s application to declare the August 19, 1994 discontinuance of petitioner’s service as probationary principal of Intermediate School 193 null and void and to direct his retroactive reinstatement and dismissed the proceeding, unanimously affirmed, without costs.
The Chancellor properly exercised his authority pursuant to Education Law § 2590-/ when he superseded Community School Board 12 and appointed trustees who effected discontinuance of petitioner’s service (see, Community School Bd. 26 v Macchiarola, 99 Misc 2d 219; Matter of Robinson v Trustees of Community Bd. 12, Sup Ct, Bronx County, Mar. 7, 1994, Modesto, J., index No. 18363/93; Moolenaar v Fernandez, Sup Ct, Bronx County, Aug. 30, 1993, Levy, J., index No. 8929/93). As "maintenance of public confidence in the integrity of the *203administration of the schools is of concern to the entire city” (Lavelle v Quinones, 679 F Supp 253, 259), the refusal by the Community School Board to terminate petitioner’s probationary service, after a report by the Board of Education School Under Registration Review team issued a report describing severe deficiencies in leadership, professional development and instruction in the school and after a recommendation by the Chancellor to discontinue petitioner’s service, undermined citywide educational policy, and thus justified respondents’ actions herein. Concur—Murphy, P. J., Wallach, Nardelli and Williams, JJ.